Citation Nr: 1031670	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for varicose 
veins of the left lower extremity, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for varicose 
veins of the right lower extremity, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) 
in Philadelphia, Pennsylvania, which continued the 10 percent 
ratings for varicose veins of the left lower extremity and 
varicose veins of the right lower extremity, and continued the 
noncompensable rating for bilateral hearing loss.

The Veteran presented testimony before a decision review officer 
at the RO in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran's most recent VA examination was in January 2010.

In a March 2010 statement, the Veteran claimed that his varicose 
veins and hearing loss were getting worse and that he was having 
increased problems.  In a July 2010 statement, the Veteran's 
representative repeated these reports.  The allegations of 
worsening disability since the last examination trigger VA's duty 
to provide contemporaneous examinations.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain the 
audiometric test results from the August 
2007 VA audiometric examination.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
severity of his service-connected bilateral 
hearing loss.  The claims file must be made 
available to, and reviewed by, the examiner 
and all indicated studies should be 
performed.  The examiner should describe 
the functional effects caused by the 
Veteran's hearing disability pursuant 
to the decision in Martinak.

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected varicose veins of the 
left and right lower extremities.  The 
claims file must be made available to, and 
reviewed by, the examiner and all indicated 
studies should be performed.  

4.  If any benefit sought on appeal remains 
denied, the agency of original jurisdiction 
should issue a supplemental statement of 
the case (SSOC).  Thereafter, the case 
should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


